DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The limitation “and; and” (line 6 of claim 1) should be replaced with --and--.
Appropriate correction is required.

Drawings
The drawings are objected to.  Figures 1 and 2 must be designated by a legend such as --Prior Art-- because only that which is conventional is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is unclear as to whether “a first fluid channel and a second fluid channel” are in addition to the previous claim 1 “a fluid channel” or inclusive thereof. 
Claim 16 is unclear as to whether “a first fluid conduit… and a second fluid conduit” are in addition to the previous claim 10 “a fluid conduit” or inclusive thereof.
Claim 18 is unclear as to what structural location of the shaft, if any, the limitation “fluid channel in a region of peak bending loading of the shaft” is to limit the claim.  Since peak bending loading is a function of where and how load is applied to the shaft, and load can be applied anywhere on a shaft, the limitation does not clearly limit to any one particular structural shaft position (e.g., shaft middle, 1/3 the shaft length, 3/5 the length, etc.)  If applicant means to limit the claim to a method step of loading in a particular way note that a single claim to both an apparatus and method of using the apparatus is unclear as to when infringement occurs (i.e., upon constructing a shaft or only upon performing a particular loading step).1  For purposes 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 10-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Bixby US 3046813.
Claim 1. A transfer case comprising: a primary shaft (50) including a central channel (central channel of 50) extending along a first axis (horizontal) and a fluid channel (52) 5extending along a second axis transverse in relation to the first axis and in fluidic communication with the central channel, the second axis extending an acute 
Claim 5. The transfer case of claim 1, wherein the inclination angle is greater than approximately 20 degrees.  
Claim 6. The transfer case of claim 5, wherein the inclination angle is between approximately 40 degrees and approximately 50 degrees.  
Claim 7. The transfer case of claim 6, wherein the inclination angle is approximately 45 degrees.  
Claim 10. A transfer case comprising: an output shaft (118 and 156) defining a central longitudinal axis (horizontal) and including a fluid conduit (174) having an 5outlet, the fluid conduit extending at an acute inclination angle (174 appears to be approximately 45 degrees from vertical) with respect to a plane perpendicular to the central longitudinal axis; and a torque transfer mechanism (152) in mechanical cooperation with the output shaft, the torque transfer mechanism including one of a sprocket or a gear defining opposing first and second faces spaced axially along the central longitudinal axis, the output shaft being supported by a first 10bearing (172) and a second bearing (120) positioned on opposite sides of the sprocket.  

Claim 1512. The transfer case of claim 11, wherein the inclination angle is between approximately 40 degrees and approximately 50 degrees.  
Claim 13. The transfer case of claim 10, wherein the outlet of the fluid conduit is positioned between the first and second bearings.  
Claim 18. A drive assembly comprising: a shaft (50 or 156) (for transferring torque and distributing fluid)2, the shaft including an inclined fluid 5channel (52 or 174) (in a region of peak bending loading of the shaft)2,3 the fluid channel defining an inlet (inlet of 52 or inlet of 174) and an outlet (outlet of 52 or outlet of 174) spaced axially along the shaft.  
Claim 19. The drive assembly of claim 18, wherein the shaft is configured and dimensioned, and the fluid channel is positioned, such that a plane (perpendicular plane passing through outlet of 52 or 174) extending in perpendicular relation to the shaft (in the 10region of peak bending loading)2,3 passes through the inclined fluid channel.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams US 6565475 in view of Kuhn US 2017/0085151.
Claim 1. Williams discloses a transfer case comprising: a primary shaft (40) including a central channel (horizontal channel within center of 40) extending along a first axis (horizontal) and a fluid channel (upward and downward channels within 40 directed outward toward 150) 5extending along a second axis transverse in relation to the first axis and in fluidic communication with the central channel, the second axis extending an acute inclination angle (as would be obvious in view of Kuhn)4 relative to a plane (vertical plane) that is perpendicular to the first axis; a secondary 
Claim 2. The transfer case according to claim 1, wherein the fluid channel defines an outlet (outlets of channels within 40 facing outward toward 150) positioned in axial correspondence with the sprocket.  
Claim 3. The transfer case according to claim 2, wherein the sprocket defines opposing ends (ends of 150) spaced axially along the primary shaft, the outlet defined by the fluid channel being positioned between the opposing ends of the sprocket.
Claim 24. The transfer case according to claim 3, wherein the outlet is positioned approximately equidistant between the opposing ends of the sprocket.  
Claim 5. The transfer case of claim 1, wherein the inclination angle is greater than approximately 20 degrees (as modified)4.  
Claim 6. The transfer case of claim 5, wherein the inclination angle is between approximately 40 degrees and approximately 50 degrees (as modified)4.  
Claim 7. The transfer case of claim 6, wherein the inclination angle is approximately 45 degrees (as modified)4.  
Claim 8. The transfer case of claim 1, wherein the primary shaft includes a first fluid channel (upward channels in 40) and a second fluid channel (downward channels in 40), the first and second fluid channels defining identical inclination angles (as modified)4.  

Claim 10. A transfer case comprising: an output shaft (40) defining a central longitudinal axis (horizontal) and including a fluid conduit (upward and downward conduits within 40) having an 5outlet (outlets of upward/downward conduits within 40), the fluid conduit extending at an acute inclination angle (as would be obvious in view of Kuhn)5 with respect to a plane perpendicular to the central longitudinal axis; and a torque transfer mechanism (150) in mechanical cooperation with the output shaft, the torque transfer mechanism including one of a sprocket or a gear defining opposing first and second faces spaced axially along the central longitudinal axis, the output shaft being supported by a first 10bearing (left bearing supporting 40) and a second bearing (right bearing supporting 40) positioned on opposite sides of the sprocket.  
Claim 11. The transfer case of claim 10, wherein the inclination angle is greater than approximately 20 degrees (as modified)5.  
Claim 1512. The transfer case of claim 11, wherein the inclination angle is between approximately 40 degrees and approximately 50 degrees (as modified)5.  

Claim 14. The transfer case of claim 13, wherein the outlet of the fluid conduit is positioned between the first and second faces of the sprocket.  
Claim 15. The transfer case of claim 14, wherein the outlet of the fluid conduit is positioned 25approximately equidistant between the first and second faces of the sprocket.  
Claim 16. The transfer case of claim 10, wherein the output shaft includes a first fluid conduit (upward conduit) extending at a first acute inclination angle (as modified)5 with respect to the plane and a second fluid conduit (downward conduit) extending at a second acute inclination angle (as modified)5 with respect to the plane, the first and second 30inclination angles being identical (45 degrees as modified)5.  
Claim 17. The transfer case of claim 16, wherein the first and second fluid conduits are positioned in diametrical opposition (upward vs. downward) with respect to the central longitudinal axis.  
Claim 18. A drive assembly comprising: a shaft (40) (for transferring torque and distributing fluid)2, the shaft including an inclined fluid 5channel (upward and downward channels within 40 would be obviously modified to be inclined in view of Kuhn)6 (in a region of peak bending loading of the shaft)2,3 the fluid channel defining 
Claim 19. The drive assembly of claim 18, wherein the shaft is configured and dimensioned, and the fluid channel is positioned, such that a plane (perpendicular plane passing through outlet) extending in perpendicular relation to the shaft (in the 10region of peak bending loading)2,3 passes through the inclined fluid channel.  
Claim 20. The drive assembly of claim 19, wherein the shaft is configured and dimensioned, and the fluid channel is positioned, such that the plane passes through the outlet of the fluid channel but not the inlet of the fluid channel.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(p)(II) which states "A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)…. IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005)… it was unclear whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph)."
        
        2 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.
        	
        3 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of the claims.  In accordance with MPEP § 2173 the examiner has applied the prior art as best as the claims can be understood (i.e., as a functional intended use) in the interest of compact prosecution.
        4 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams vertical upward and downward fluid channels within shaft (40) to be inclined 45 degrees since Kuhn teaches such to have been known to be preferable in the shaft art for immediate oil delivery and improved part cooling and lubrication (Kuhn 17 and written description thereof).
        5 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams vertical upward and downward fluid channels within shaft (40) to be 45 degrees since Kuhn teaches such to have been known to be preferable in the shaft art for immediate oil delivery and improved part cooling and lubrication (Kuhn 17 and written description thereof).
        
        6 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Williams vertical upward and downward fluid channels within shaft (40) to be inclined 45 degrees since Kuhn teaches such to have been known to be preferable in the shaft art for immediate oil delivery and improved part cooling and lubrication (Kuhn 17 and written description thereof).